DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “golf bag stand arm” (Claim 10 – this should most likely be rewritten as a “golf bag support arm” 48 as provided in the disclosure) and the “latch” (Claim 13/14), must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 and 14 are objected to because of the following informalities: the limitation “and main support,” (Claim 13, line 2; Claim 14, line 3-4) should be rewritten as: “and the main support.” Appropriate correction is required.
Claim 15 and 16 are objected to because of the following informalities: the limitation “the drive wheel,” (line 1) should be rewritten as: “the rear drive wheel.” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “receiving means” in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites the limitation: “a rear of the chassis" (line 5) and Claim 7 recites: “a rear end of the chassis” (line 2) which are both of unclear antecedent basis and therefore render the claims indefinite. Appropriate correction is required.
Claims 5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 5 recites the limitation: “substantially doglegged" and claim 11 recites the limitation: “substantially adjacent” which renders the claims indefinite, since the term “substantially” is a relative term. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since no tolerances have been defined by the specification or claims, it's impossible to determine what range has been actually claimed, thus rendering the scope of the claim(s) not clearly defined.  Appropriate correction is required.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 6 recites the limitation: “adapted to limit rotation" (line 2) which renders the claim indefinite, since it's not clear whether the claimed "limit rotation" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claim limitation “receiving means” (Claim 14) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the disclosure and figures only provides a single means for this limitation.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2012/0118657 A1) in view of Martin (US 8,517,411 B2).
[Claim 1] Regarding Claim 1, Liao teaches: A foldable golf trolley (See, e.g., Fig.1-14) comprising: a chassis (See, e.g., Fig.1-14, 3+36); at least one electrically powered rear drive wheel (See, e.g., Fig.1-14, 38); a wheel support arm (See, e.g., Fig.1-14, 3+31) mounted to a front of the chassis (See, e.g., Fig.1-14) supporting a front wheel (See, e.g., Fig.1-14, 32); a stabilizer arm (See, e.g., Fig.1-14, 6+36+41) mounted to a rear of the chassis (See, e.g., Fig.1-14) supporting a stabilizer wheel (See, e.g., Fig.1-14, 6 near 611); a main support (See, e.g., Fig.1-14, 4+5) mounted to the chassis (See, e.g., Fig.1-14) and a handle (See, e.g., Fig.1-14, 53) mounted to the main support (See, e.g., Fig.1-14); wherein the main support, the wheel support arm and the stabilizer arm are rotatably mounted to the chassis (See, e.g., Fig.1-14) and movable between an operative configuration and a folded configuration (See, e.g., Fig.1-14).
Liao fails to explicitly teach: gears connecting the stabilizer arm and main support, wherein rotation of the main support between the operative configuration and the folded configuration causes rotation of the stabilizer arm between the operative configuration and the folded configuration
However, Martin teaches a similar foldable golf trolley (See, e.g., Martin: Fig.1-39, 1) wherein gears (See, e.g., Martin: Fig.1-39, 34) connect a stabilizer arm (See, e.g., Martin: Fig.1-39, 31+32) and a main support (See, e.g., Martin: Fig.1-39, 63), wherein rotation of the main support between the operative configuration and the folded configuration causes rotation of the stabilizer arm between the operative configuration and the folded configuration (See, e.g., Martin: Fig.1-39).
Martin teaches that it is well known in the art of golf trolley design to provide the various support structures with geared connections for folding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Liao modified with gears connecting the stabilizer arm and main support such as taught by Martin, for the purpose of conveniently providing for smooth and easily repeatable foldable connections between folding elements for easy of storage and expansion during usage, and additionally presenting a neat and concise visual appearance when mounted on the vehicle. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int'/ Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 2] Regarding Claim 2, the combination of Liao in view of Martin teaches: wherein the main support, the wheel support arm and the stabilizer arm are rotatably mounted to the chassis and rotatable between the operative configuration and the folded configuration.
[Claim 3] Regarding Claim 3, the combination of Liao in view of Martin teaches: wherein the main support and stabilizer arm counter rotate when moved between the operative configuration and the folded configuration (See, e.g., Martin: Fig.1-39).
[Claim 4] Regarding Claim 4, the combination of Liao in view of Martin teaches: wherein the gears are integrally formed with the stabilizer arm and the main support (See, e.g., Martin: Fig.1-39).
[Claim 5] Regarding Claim 5, the combination of Liao in view of Martin teaches: wherein the stabilizer arm is substantially doglegged in shape (See, e.g., Liao: Fig.1-14, 6), wherein in the operative configuration the stabilizer wheel is disposed outside an area formed by a periphery of the chassis (See, e.g., Liao: Fig.1-14) and in the folded configuration the stabilizer wheel is disposed within the area formed by the periphery of the chassis (See, e.g., Liao: Fig.1-14).
[Claim 6] Regarding Claim 6, the combination of Liao in view of Martin teaches: wherein the chassis comprises a first and second stop (See, e.g., Liao: Fig.1-14,  64+36, 611+424) adapted to limit rotation of the stabilizer arm (See, e.g., Liao: Fig.1-14), the first stop defining a position of the stabilizer arm in the operative configuration (See, e.g., Liao: Fig.1-14, 64+36) and the second stop defining a position of the stabilizer arm in the folded configuration (See, e.g., Liao: Fig.1-14, 611+421).
[Claim 7] Regarding Claim 7, the combination of Liao in view of Martin teaches: wherein the foldable golf trolley comprises a stand (See, e.g., Liao: Fig.1-14, 36+63+66) disposed on a rear end of the chassis (See, e.g., Liao: Fig.1-14), the stand being formed by a portion of the chassis and the stabilizer wheel when the stabilizer arm is in a folded configuration (See, e.g., Liao: Fig.1-14).
[Claim 8] Regarding Claim 8, the combination of Liao in view of Martin teaches: wherein the handle is rotatably mounted to an end of the main support distal to the chassis (See, e.g., Liao: Fig.1-14).
[Claim 9] Regarding Claim 9, the combination of Liao in view of Martin teaches: wherein movement of the handle between operative and folded configurations causes movement of the main support between the operative and folded configurations (See, e.g., Liao: Fig.1-14).
[Claim 10] Regarding Claim 10, the combination of Liao in view of Martin teaches: wherein the foldable golf trolley comprises a golf bag stand arm (See, e.g., Liao: Fig.1-14, 51) rotatably mounted to the main support (See, e.g., Liao: Fig.1-14).
[Claim 11] Regarding Claim 11, the combination of Liao in view of Martin teaches: wherein the golf bag stand arm is rotatably moveable between an operative configuration in which it extends out from the main support and a folded configuration in which it is substantially adjacent to the handle (See, e.g., Liao: Fig.1-14).
[Claim 12] Regarding Claim 12, the combination of Liao in view of Martin teaches: wherein movement of the handle between the operative and folded configurations causes movement of the golf bag stand arm between the operative and folded configurations (See, e.g., Liao: Fig.1-14).
[Claim 13] Regarding Claim 13, the combination of Liao in view of Martin teaches: wherein the foldable golf trolley comprises a latch (See, e.g., Liao: Fig.1-14, 40+41) for releasably securing both the stabilizer arm and main support in their operative configuration (See, e.g., Liao: Fig.1-14).
[Claim 14] Regarding Claim 14, the combination of Liao in view of Martin teaches: wherein the latch comprises a rocker arm (See, e.g., Liao: Fig.1-14, 40) disposed on or in the main support (See, e.g., Liao: Fig.1-14), a hook (See, e.g., Liao: Fig.1-14, end of 40) disposed on one end of the rocker arm (See, e.g., Liao: Fig.1-14) and a receiving means (See, e.g., Liao: Fig.1-14, 41) formed in the stabilizer arm (See, e.g., Liao: Fig.1-14) for receiving the hook when the stabilizer arm and main support are in their operative configuration (See, e.g., Liao: Fig.1-14).
[Claim 15] Regarding Claim 15, the combination of Liao in view of Martin teaches: wherein the front wheel and the drive wheel sit on the same plane when the wheel support arm is in the folded configuration (See, e.g., Liao: Fig.1-14).
[Claim 16] Regarding Claim 16, the combination of Liao in view of Martin teaches: wherein the front wheel, the drive wheel and the stabilizer wheel sit on the same plane when the stabilizer arm is in the folded configuration (See, e.g., Liao: Fig.1-14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES M DOLAK/Primary Examiner, Art Unit 3618